Citation Nr: 1024871	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-09 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for malignant skin neoplasm has been received.

2.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 and June 2009 rating decisions by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2010, the Veteran presented personal testimony during a 
videoconference Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of record.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).

The Board is aware of the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in the case of Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court 
found that a claim for a total disability rating based upon 
unemployability (TDIU) was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claim is raised once a Veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  
However, in this case, during the course of the appeal, the 
Veteran specifically stated in April 2008 that he has neither 
applied for nor requested individual unemployability.  Therefore, 
as per the Veteran's statement, the Board has not considered 
entitlement to a TDIU to be a part of the underlying claim for a 
higher rating for PTSD.

The issue of an initial rating in excess of 30 percent for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In March 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew from appeal the petition to reopen a 
previously denied claim for service connection for a malignant 
skin neoplasm.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
petition to reopen a previously denied claim for service 
connection for a malignant skin neoplasm have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2009).

Before the videoconference hearing before the undersigned Acting 
Veterans Law Judge in March 2010, the Veteran indicated that he 
wished to withdraw from appeal the matter of the petition to 
reopen a previously denied claim for service connection for a 
malignant skin neoplasm.  Thus, no allegations of errors of fact 
or law remain for appellate consideration with respect to this 
matter.  Accordingly, the Board does not have jurisdiction to 
review this matter on appeal, and it must be dismissed.


ORDER

The appeal as to the petition to reopen a previously denied claim 
for service connection for a malignant skin neoplasm is 
dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
appeal.

During the Veteran's March 2010 videoconference hearing before 
the undersigned, the Veteran asserted that his PTSD 
symptomatology has increased in severity since his prior VA 
examination.  He testified that his anger has been out of 
control.  At one point, he threw an object at his wife.  He had 
changed counselors at the Vet Center, and other people had told 
him that he was isolating himself.  His wife testified at the 
hearing that the Veteran has grown more withdrawn and lost his 
previous progress.  The Veteran's wife stated that, based on what 
she had observed and experienced at home, the Veteran's condition 
had deteriorated since his prior VA examination.

Where the evidence of record does not reflect the current state 
of the Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  An 
examination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability.  See 38 C.F.R. § 3.327(a) (2009).  To 
ensure that the record reflects the current severity of the 
Veteran's PTSD, and in light of the Veteran's contentions of 
increased and additional symptomatology, the Board finds that a 
more contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate the 
service-connected disability under consideration.  During the 
March 2010 hearing, the Veteran indicated his willingness to 
report to a VA examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA medical 
facility.  

Additionally, the record reflects that there are outstanding VA 
medical records which may be pertinent to the claims remaining on 
appeal.  In this regard, the Veteran reported during the 
March 2010 hearing that he received ongoing counseling at the 
Greenville Vet Center.  He said that he also saw a psychiatrist 
at both VAMC Greenville and VAMC Spartanburg.  While the claims 
file currently includes outpatient treatment records from VAMC 
Greenville and VAMC Spartanburg through October 2009, the 
Veteran's testimony indicates that more recent records of VA 
treatment for PTSD are available.

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain any records of treatment for PTSD, since 
October 2009, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran's 
most recent treatment records from the 
Greenville Vet Center and the Greenville and 
Spartanburg VAMCs from October 2009 to the 
present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  Thereafter, the RO/AMC should arrange for 
the Veteran to undergo a VA psychiatric 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file must be provided to the 
psychiatrist designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All necessary tests and studies (to include 
psychological testing, if appropriate) should 
be accomplished and all clinical findings 
reported in detail. 

The examiner should render findings with 
respect to the existence and extent (or 
frequency, as appropriate) of: memory loss; 
depressed mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score representing the 
level of impairment due to the Veteran's 
PTSD.  

The examiner should also comment upon the 
impact of the Veteran's PTSD on his 
employability.

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and 
opinions expressed, in a typewritten report.

3.  Then, after the completion of any 
additional development deemed necessary, the 
Veteran's claim of entitlement to a higher 
initial rating for PTSD should be 
adjudicated.  If the determination of the 
claim remains less than fully favorable to 
the Veteran, he and his representative should 
be furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.  
Then, the Veteran and his representative 
should be afforded the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further appellate 
action.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


